Exhibit 10.1

 

LOGO [g337922imag001.jpg]

April 17, 2012

SXC Health Solutions Corp.

Senior Secured Credit Facilities

Commitment Letter

SXC Health Solutions Corp.

2441 Warrenville Road, Suite 610

Lisle, Illinois 60532

Attention: Jeffrey Park, Chief Financial Officer

Ladies and Gentlemen:

SXC Health Solutions Corp. (“you” or the “Parent”) have requested that J.P.
Morgan Securities LLC (“JPMorgan” or “we” or “us”) agree to structure, arrange
and syndicate senior secured credit facilities in an aggregate amount of
$1,800,000,000 (the “Facilities”) and that JPMorgan Chase Bank, N.A. (“JPMCB”)
commit to provide the entire principal amount of the Facilities and to serve as
administrative agent for the Facilities. You have advised us that (a) you
require the Facilities in connection with your proposed acquisition by merger
(the “Acquisition”) of all of the capital stock of a company separately
identified to us (“TargetCo”) pursuant to a merger agreement to be entered into
among you, TargetCo and certain of your respective subsidiaries (the “Merger
Agreement”), (b) the cash portion of the consideration to be paid for the
Acquisition shall be approximately $1,449,000,000, (c) the sources and uses of
cash funds necessary to consummate the Acquisition are as set forth on Annex I
to this Commitment Letter and (d) upon consummation of the Acquisition, TargetCo
will become a wholly-owned (directly or indirectly) U.S. domiciled subsidiary of
the Parent and certain of the existing indebtedness of the Parent, TargetCo and
their subsidiaries will be repaid. You may elect immediately following the
Acquisition to merge TargetCo into a wholly-owned U.S. domiciled subsidiary of
the Parent with such subsidiary continuing as the surviving entity and the
successor to all of the assets and obligations of TargetCo.

JPMorgan is pleased to advise you that it is willing to act as lead arranger for
the Facilities. Furthermore, JPMCB is pleased to advise you of its commitment to
provide the entire amount of the Facilities upon the terms and subject to the
conditions set forth or referred to in this commitment letter (the “Commitment
Letter”) and in the Summary of Terms and Conditions attached hereto as Exhibit A
(the “Term Sheet”).

It is agreed that JPMCB will act as the sole and exclusive Administrative Agent,
and that JPMorgan will act as Lead Arranger and Bookrunner (in such capacities,
the “Lead Arranger”), for the Facilities. You may (with our consent, not to be
unreasonably withheld, conditioned or delayed) appoint



--------------------------------------------------------------------------------

additional agents, co-agents, arrangers and bookrunners and award other titles
as you determine appropriate; provided that no compensation (other than that
expressly contemplated by the Term Sheet and the Fee Letter referred to below)
will be paid in connection with the Facilities unless you and we shall so agree.

JPMorgan intends to syndicate the Facilities to a group of financial
institutions (together with JPMCB, the “Lenders”) identified by us in
consultation with you, but with your consent (not to be unreasonably withheld,
conditioned or delayed) in the case of lenders under the Revolving Credit
Facility or Term A Facility referenced on the Term Sheet (it being understood
that such syndication is not a condition to JPMCB’s commitment hereunder).
JPMorgan intends to commence syndication efforts upon the public announcement by
you of the execution of the definitive Merger Agreement, and until the earlier
of (a) a “Successful Syndication” (as defined in the Fee Letter) and (b) 90
calendar days following the Closing Date (as defined in the Term Sheet) and
otherwise subject to the terms and conditions of this Commitment Letter, you
agree actively to use commercially reasonable efforts to assist JPMorgan (and to
use your commercially reasonable efforts consistent with the Merger Agreement to
cause TargetCo to reasonably cooperate with JPMorgan) as reasonably requested by
JPMorgan in completing a syndication reasonably satisfactory to us and you. Such
assistance shall include (a) you having initial meetings with Standard & Poor’s
Ratings Services and Moody’s Investor’s Services, Inc. within a reasonable time
following the public announcement of the Acquisition and obtaining a corporate
credit rating from each such rating agency, (b) your using commercially
reasonable efforts to (i) ensure that the syndication efforts benefit materially
from your and TargetCo’s existing lending relationships, (ii) provide direct
contact between senior management and advisors of the Parent and TargetCo and
the proposed Lenders and (iii) host, with JPMorgan, of one or more meetings of
prospective Lenders at mutually convenient times and locations and (c) as set
forth in the next paragraph, your assistance in the preparation of materials to
be used in connection with the syndication (collectively with the Term Sheet,
the “Information Materials”).

You will assist us in preparing Information Materials, including but not limited
to a Confidential Information Memorandum, for distribution to prospective
Lenders. If requested, you also will assist us (and will use your commercially
reasonable efforts consistent with the Merger Agreement to cause TargetCo to
reasonably cooperate with us) in preparing an additional version of the
Information Materials (the “Public-Side Version”) to be used by prospective
Lenders’ public-side employees and representatives (“Public-Siders”) who do not
wish to receive material non-public information (within the meaning of United
States federal securities laws) with respect to the Parent, TargetCo, their
respective affiliates and any of their respective securities (“MNPI”) and who
may be engaged in investment and other market related activities with respect to
any such entity’s securities or loans. Before distribution of any Information
Materials, you agree to execute and deliver to us (i) a letter in which you
authorize distribution of the Information Materials to a prospective Lender’s
employees willing to receive MNPI (“Private-Siders”) and (ii) a separate letter
in which you authorize distribution of the Public-Side Version to Public-Siders
and represent that no MNPI is contained therein. You also acknowledge that
JPMorgan Public-Siders consisting of publishing debt analysts may participate in
any meeting or telephone conference calls held pursuant to clause (b)(iii) of
the immediately previous paragraph to the extent that such meeting is open to
any Public-Siders; provided that such analysts shall not publish any information
obtained from such meetings or calls (i) until the syndication of the Facilities
has been completed upon the making of allocations by JPMorgan and JPMorgan
freeing the Facilities to trade or (ii) in violation of any confidentiality
agreement between you and JPMorgan or JPMCB or any of their respective
affiliates.

The Parent agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Parent advises JPMorgan in writing
(including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private-Siders:
(a) administrative materials prepared by JPMorgan for prospective Lenders (such
as a lender meeting

 

2



--------------------------------------------------------------------------------

invitation, lender allocation, if any, and funding and closing memoranda),
(b) notification of changes in the Facilities’ terms and (c) other materials
designated by the Parent for all prospective Lenders after the initial
distribution of Information Materials. If you advise us that any of the
foregoing should be distributed only to Private-Siders, then Public-Siders will
not receive such materials without further discussions with you.

The Parent hereby authorizes JPMorgan to distribute drafts of definitive
documentation with respect to the Facilities (other than any such documentation
identified by the Parent in writing (including by email) within a reasonable
time prior to the intended distribution for distribution solely to
Private-Siders) to Private-Siders and Public-Siders.

As the Lead Arranger, JPMorgan will manage, in consultation with you and subject
to your consent (not to be unreasonably withheld, conditioned or delayed), all
aspects of the syndication, including decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate (which
institutions shall be reasonably acceptable to you in the case of Lenders under
the Revolving Credit Facility and the Term A Facility), the allocations of the
commitments among the Lenders and, subject to the terms of the Fee Letter, the
amount and distribution of fees among the Lenders. In acting as the Lead
Arranger, JPMorgan will have no responsibility other than to arrange the
syndication as set forth herein and shall in no event be subject to any
fiduciary or other implied duties. Additionally, the Parent acknowledges and
agrees that, as Lead Arranger, JPMorgan is not advising the Parent as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Parent shall consult with its own advisors concerning such matters as it
deems appropriate and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and
JPMorgan shall have no responsibility or liability to the Parent with respect
thereto. Any review by JPMorgan of the Parent, TargetCo, the Acquisition, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of JPMorgan and JPMCB and shall not be
on behalf of the Parent.

To assist JPMorgan in its syndication efforts, you agree promptly to prepare and
provide to JPMorgan and JPMCB all customary information with respect to the
Parent, TargetCo, the Acquisition and the transactions contemplated hereby,
including all financial information and projections (the “Projections”), as we
may reasonably request in connection with the arrangement and syndication of the
Facilities. You hereby represent and covenant that (a) all written information
(other than forward looking statements (including the Projections and
information of a general economic or general industry nature)) (the
“Information”) that has been or will be made available to JPMCB or JPMorgan by
you or any of your representatives, taken as a whole in combination with all
other written information so delivered on or prior to any date of determination
and all information contained in the Parent’s and TargetCo’s public filings with
the Securities and Exchange Commission made at or prior to the time the relevant
information is furnished, is or will be, when furnished, complete and correct in
all material respects and does not or will not, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made and (b) the
Projections that have been or will be made available to us by you and any of
your representatives have been or will be prepared in good faith based upon
assumptions that you reasonably believe to have been reasonable at the time made
and at the time such Projections are made available to the Lead Arranger (it
being understood that any such Projections are subject to significant
uncertainties and contingencies, many of which are beyond your control, and that
no assurance can be given that such Projections will be realized and that actual
results may differ from such Projections and that such differences may be
material). You understand that in arranging and syndicating the Facilities we
may use and rely on the Information and Projections without independent
verification thereof.

 

3



--------------------------------------------------------------------------------

Prior to and during the syndication of the Facilities for a period ending not
later than the date 90 days after the Closing Date, the Parent shall not permit
any competing offering, placement or arrangement of any debt securities or bank
financing by or on behalf of itself or any of its subsidiaries (it being
understood that the foregoing shall not prohibit borrowings under the existing
credit facilities of the Parent, TargetCo and their respective subsidiaries).

As consideration for JPMCB’s commitment hereunder and JPMorgan’s agreement to
perform the services described herein, you agree to pay to JPMCB the
nonrefundable fees set forth in Annex I to the Term Sheet and in the Fee Letter
dated the date hereof and delivered herewith (the “Fee Letter”).

JPMCB’s commitment hereunder and JPMorgan’s agreement to perform the services
described herein are subject to (a) there not having occurred after December 31,
2011 a Combined Company Material Adverse Effect (it being understood that the
loss or potential loss of revenues associated with the acquisition of
Healthspring, Inc. by Cigna Corporation shall not itself be deemed a Combined
Company Material Adverse Effect), (b) JPMorgan having been afforded 45
consecutive calendar days immediately after the public announcement of the
execution of the Merger Agreement to syndicate the Facilities and (c) the
satisfaction or waiver of the other conditions set forth in Part VIII of the
Term Sheet under the heading “Certain Conditions” that are by the terms thereof
conditions to the availability of the Facilities on the Closing Date.
Notwithstanding anything in this Commitment Letter or the Fee Letter to the
contrary, the only conditions to availability of the Facilities on the Closing
Date are those set forth in this paragraph and those set forth in Part VIII of
the Term Sheet under the heading “Certain Conditions” that are by the terms
thereof conditions to the availability of the Facilities on the Closing Date.

“Combined Company Material Adverse Effect” means any event, change, effect,
development, state of facts, condition, circumstance or occurrence that is or
would be reasonably expected to be materially adverse to the business, assets,
liabilities, condition (financial or otherwise) or results of operations of the
Parent, the Parent Subsidiaries, the Company and the Company Subsidiaries, taken
as a whole, but shall not be deemed to include any event, change, effect,
development, state of facts, condition, circumstance or occurrence: (a) in or
affecting economic conditions (including changes in interest rates) or the
financial or securities markets in the United States or elsewhere in the world,
to the extent the Parent, the Parent Subsidiaries, the Company and the Company
Subsidiaries are not adversely affected in a disproportionate manner relative to
other participants in the industries in which the Parent, the Parent
Subsidiaries, the Company or the Company Subsidiaries operate, (b) in or
affecting the industries in which the Parent, the Parent Subsidiaries, the
Company or the Company Subsidiaries operate generally, to the extent the Parent,
the Parent Subsidiaries, the Company and the Company Subsidiaries are not
adversely affected in a disproportionate manner relative to other participants
in the industries in which the Parent, the Parent Subsidiaries, the Company or
the Company Subsidiaries operate, (c) resulting from or arising out of (i) other
than in the case of Sections 3.04, 7.02(a) (insofar as it relates to
Section 3.04), 4.04 and 7.03(a) (insofar as it relates to Section 4.04) of the
Merger Agreement, the compliance with, or taking any action required by the
Merger Agreement, the Financing or the Transactions, (ii) any taking of any
action expressly required by the terms of the Merger Agreement (as in effect on
the date hereof), (iii) any litigation arising from allegations of a breach of
fiduciary duty or other violation of applicable Law relating to the Merger
Agreement or the Transactions, (iv) any adoption, implementation, promulgation,
repeal, modification, reinterpretation or proposal, in each case after the date
of the Merger Agreement, of any rule, regulation, ordinance, order, protocol or
any other Law of or by any national, regional, state or local Governmental
Entity, to the extent the Parent, the Parent Subsidiaries, the Company and the
Company Subsidiaries are not adversely affected in a disproportionate manner
relative to other participants in the industries in which the Parent, the Parent
Subsidiaries, the Company or the Company Subsidiaries operate, (v) any changes
in GAAP or accounting standards or interpretations thereof, to the extent the
Parent, the Parent Subsidiaries, the Company and the Company Subsidiaries are
not adversely affected in a disproportionate manner relative to other
participants in the

 

4



--------------------------------------------------------------------------------

industries in which the Parent, the Parent Subsidiaries, the Company or the
Company Subsidiaries operate, (vi) any outbreak or escalation of hostilities or
acts of war or terrorism, to the extent the Parent, the Parent Subsidiaries, the
Company and the Company Subsidiaries are not adversely affected in a
disproportionate manner relative to other participants in the industries in
which the Parent, the Parent Subsidiaries, the Company or the Company
Subsidiaries operate, (vii) any change in the share price or trading volume of
the shares of the Company Common Stock or the Parent Common Stock, in the
Parent’s or the Company’s credit rating or in any analyst’s recommendations, in
each case in and of itself, or the failure of the Parent and the Company to meet
projections or forecasts (including any analyst’s projections), in and of itself
(provided in each case that the event, change, effect, development, condition,
circumstance or occurrence underlying such change or failure shall not be
excluded, and may be taken into account, in determining whether there is or
would reasonably be expected to be a Combined Company Material Adverse Effect),
or (viii) other than for purposes of Sections 3.04, 7.02(a) (insofar as it
relates to Section 3.04), 4.04 and 7.03(a) (insofar as it relates to
Section 4.04) of the Merger Agreement, the announcement of the execution of the
Merger Agreement (including the threatened or actual impact on relationships
with customers, vendors, suppliers, distributors, landlords or employees
(including the threatened or actual loss, termination, suspension, modification
or reduction of, or adverse change in, such relationships) but only, in each
case, to the extent caused by the announcement of the execution of the Merger
Agreement, or (d) that is (i) disclosed in the Company SEC Documents (as defined
in the Merger Agreement as in effect on the date hereof) filed with the
Securities and Exchange Commission prior to the date hereof (excluding any risk
factor disclosures contained under the heading “Risk Factors,” any disclosure of
risk included in any “forward-looking statements” disclaimer, any other
disclosure of risks or any other statements that are predictive or
forward-looking in nature), (ii) disclosed in the Company Disclosure Letter (as
defined in the Merger Agreement as in effect on the date hereof),
(iii) disclosed in the Parent SEC Documents (as defined in the Merger Agreement
as in effect on the date hereof) filed with the Securities and Exchange
Commission prior to the date hereof (excluding any risk factor disclosures
contained under the heading “Risk Factors,” any disclosure of risk included in
any “forward-looking statements” disclaimer, any other disclosure of risks or
any other statements that are predictive or forward-looking in nature) or
(iv) disclosed in the Parent Disclosure Letter (as defined in the Merger
Agreement as in effect on the date hereof). Terms used in this definition of
Combined Company Material Adverse Effect but not defined in this Commitment
Letter or the Term Sheet shall have the meaning set forth in the Merger
Agreement as in effect on the date hereof.

Notwithstanding anything in this Commitment Letter, the Term Sheet or the Fee
Letter to the contrary (but subject to the satisfaction of the conditions set
forth or referred to herein), (a) the only representations relating to the
Parent, TargetCo and their respective subsidiaries the making or accuracy of
which shall be a condition to the availability of the Facilities on the Closing
Date shall be (i) the representations made by TargetCo in the Merger Agreement
that are material to the interests of the Lenders (provided, however, that any
reference in any such representation to “Company Material Adverse Effect” or
“Parent Material Adverse Effect” shall be deemed to be a reference to “Combined
Company Material Adverse Effect”), but only to the extent that you have the
right under the Merger Agreement not to consummate the Acquisition as a result
of such representations in the Merger Agreement being inaccurate (such
representations being the “Merger Agreement Representations”), and (ii) the
Specified Representations (as defined below) and (b) the terms of the Credit
Documentation (as defined in the Term Sheet) shall be in a form such that they
do not impair the availability of the Facilities on the Closing Date if the
conditions set forth or referred to herein are satisfied or waived (it being
understood that the only collateral, the providing of which shall be a condition
to the availability of the Facilities on the Closing Date, shall be the grant
and perfection of security interests (i) in assets with respect to which a lien
may be perfected solely by the filing of a financing statement under the Uniform
Commercial Code or Canadian Personal Property Security Act and (ii) in capital
stock of subsidiaries of the Parent (to the extent required to be pledged
pursuant to the Term Sheet) with respect to which a lien may be perfected by the
delivery of a stock certificate; provided that the foregoing shall not relieve
the Parent or its

 

5



--------------------------------------------------------------------------------

subsidiaries from the obligation to provide any collateral (including the grant
or perfection of any security interest) referred to in the Term Sheet that is
not or cannot be provided on the Closing Date after the Closing Date pursuant to
arrangements to be mutually agreed, which shall in any event require the
providing of such collateral within 30 days (or such longer period to which the
Administrative Agent may agree) after the Closing Date). For purposes hereof,
“Specified Representations” means the representations and warranties in the
Credit Documentation relating to corporate existence, power and authority (as
related to the entering into and performance of the Credit Documentation), due
authorization, execution and delivery of, and enforceability of, the Credit
Documentation, effectiveness, validity and perfection of first priority liens
under the security documents (subject to the limitations set forth in the
preceding sentence and with exceptions to be agreed upon), no conflicts (subject
to a Combined Company Material Adverse Change qualification), Investment Company
Act, solvency of the Parent and its subsidiaries on a consolidated basis after
giving effect to the Acquisition, OFAC and Patriot Act, and Federal Reserve
margin regulations. The foregoing provisions of this paragraph are sometimes
referred to as the “Certain Funds Provision.”

You agree (a) to indemnify and hold harmless JPMCB, JPMorgan and their
affiliates and their respective officers, directors, employees, advisors, and
agents (each, an “indemnified person”) from and against any and all losses,
claims, damages and liabilities to which any such indemnified person may become
subject arising out of or in connection with this Commitment Letter, the Fee
Letter, the Facilities, the use of the proceeds thereof, the Acquisition or any
related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any indemnified person
is a party thereto, and to reimburse each indemnified person upon demand for any
reasonable and documented legal or other expenses incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any indemnified person, apply to losses, claims,
damages, liabilities or related expenses to the extent they are found by a
final, non-appealable judgment of a court to arise from the willful misconduct
or gross negligence of such indemnified person or from a breach in bad faith by
such indemnified person of its obligations hereunder, and (b) to reimburse
JPMCB, JPMorgan and their affiliates on demand for all reasonable and documented
out-of-pocket expenses (including due diligence expenses, syndication expenses,
consultant’s fees and expenses, travel expenses, and reasonable fees, charges
and disbursements of one U.S. and one Canadian law firm counsel to JPMCB)
incurred in connection with the Facilities and any related documentation
(including this Commitment Letter, the Term Sheet, the Fee Letter and the
definitive documentation related to the Facilities (the “Credit Documentation”))
or the administration, amendment, modification, waiver or enforcement thereof.
No indemnified person shall be liable for any damages arising from the use by
unintended recipients or unauthorized persons of Information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent such damages are found by a final,
non-appealable judgment of a court to arise from the willful misconduct or gross
negligence of such indemnified person. In addition, no indemnified person shall
be liable for any special, indirect, consequential or punitive damages in
connection with this Commitment Letter, the Facilities or its activities
relating thereto.

This Commitment Letter shall not be assignable by you without the prior written
consent of JPMCB and JPMorgan or, prior to the Closing Date, by JPMCB or
JPMorgan without the prior written consent of the Parent (other than in
connection with the syndication of the Facilities contemplated hereby) (and any
purported assignment without such consent shall be null and void), is intended
to be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto. No such assignment prior to the Closing Date by JPMCB or
JPMorgan shall relieve such party of any of its express contractual obligations
hereunder or under the Credit Documentation, including any of the obligations in
respect of its commitments in respect of the Facilities, in the event the
applicable assignee shall fail to perform such obligation in accordance with the
terms hereof or of the Credit Documentation, as applicable (it being agreed that
each of JPMCB

 

6



--------------------------------------------------------------------------------

and JPMorgan reserves the right in its sole discretion at any time to assign and
delegate all or a portion of its commitments in respect of the Facilities
hereunder, and to allocate all or a portion of its fees payable in connection
herewith, to one or more of its affiliates) unless the Parent consents (not to
be unreasonably withheld, conditioned or delayed) in writing to such assignment
and release. Subject to the immediately preceding sentence, nothing herein shall
prevent the syndication of the Facilities as contemplated above nor restrict
assignments under and pursuant to the terms of the Credit Documentation. Upon
the funding by any assignee (by syndication or otherwise) of JPMCB of all loans
required by such assignee to be funded on the Closing Date pursuant to the
Credit Documentation, JPMCB shall be released (to the extent not previously
released) from any and all further funding obligations of such assignee. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you, JPMCB and JPMorgan; provided that, the Parent shall have
the right, upon prior written notice to JPMorgan, to terminate this Commitment
Letter and the commitments hereunder. This Commitment Letter may be executed in
any number of counterparts, each of which shall be an original, and all of
which, when taken together, shall constitute one agreement. Delivery of an
executed signature page of this Commitment Letter by facsimile or other
electronic transmission shall be effective as delivery of manually executed
counterpart hereof. This Commitment Letter and the Fee Letter are the only
agreements that have been entered into among us with respect to the Facilities
and set forth the entire understanding of the parties with respect thereto.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the commitment provided hereunder is subject to
conditions precedent expressly described in the twelfth paragraph hereof.
Reasonably promptly after the execution of this Commitment Letter, the parties
hereto shall proceed with the negotiation of the Credit Documentation as soon as
reasonably possible for the purpose of executing and delivering the Credit
Documentation substantially contemporaneously with the consummation of the
Acquisition.

This Commitment Letter shall be governed by, and construed in accordance with,
the law of the State of New York; provided however, that (a) the interpretation
of the definition of “Combined Company Material Adverse Effect” and (b) the
determination of the accuracy of any Merger Agreement Representations and
whether as a result thereof you have the right under the Merger Agreement not to
consummate the Acquisition shall be governed by, and construed in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable conflicts of laws. Each party hereto consents
to the nonexclusive jurisdiction and venue of the state or federal courts
located in the City of New York. Each party hereto irrevocably waives, to the
fullest extent permitted by applicable law, (a) any right it may have to a trial
by jury in any legal proceeding arising out of or relating to this Commitment
Letter, the Fee Letter or the transactions contemplated hereby or thereby
(whether based on contract, tort or any other theory) and (b) any objection that
it may now or hereafter have to the laying of venue of any such legal proceeding
in the state or federal courts located in the City of New York.

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Term Sheet or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, to any other person
except (a) to your employees, officers, directors, agents, attorneys, auditors
and advisors, on a confidential basis, who are involved in the consideration of
this matter, (b) as may be compelled in a judicial or administrative proceeding
or as otherwise required by law, rule or regulation (in which case you agree to
inform us promptly thereof to the extent practicable and permitted by applicable
law), (c) to TargetCo and its employees, officers, directors, agents, attorneys,
auditors and advisors, on a confidential basis, who are directly involved in the
transaction relating to the Facilities and have been advised of its confidential
nature (it being understood that the Fee Letter, its terms and its substance may
not be disclosed pursuant to this clause (c) except for disclosure of the Fee
Letter in a redacted form

 

7



--------------------------------------------------------------------------------

approved by JPMorgan and JPMCB) and (d) with our prior written consent (such
consent not to be unreasonably withheld or delayed), provided, that the
foregoing restrictions shall cease to apply (except in respect of the Fee Letter
and its terms and substance) after this Commitment Letter has been accepted by
you.

You acknowledge that JPMorgan, JPMCB and their affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other entities in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. Neither
JPMorgan nor JPMCB will (nor will either permit its affiliates, directors,
officers, employees, agents or advisors to) use confidential information
obtained from you by virtue of the transactions contemplated by this letter or
their other relationships with you in connection with the performance by
JPMorgan or JPMCB of services for other companies, and neither JPMorgan nor
JPMCB will furnish any such information to other entities. You also acknowledge
that JPMorgan and JPMCB have no obligation to use in connection with the
transactions contemplated by this letter, or to furnish to you, confidential
information obtained from other companies. You further acknowledge that JPMorgan
is a full service securities firm and may from time to time effect transactions
for its own or its affiliates’ account or the account of customers, and hold
positions in loans, securities or options on loans or securities of the Parent
and its affiliates and of other companies that may be the subject of the
transactions contemplated by this Commitment Letter. You waive any claims you
may have against JPMorgan for breach of fiduciary duty or alleged breach of
fiduciary duty, in each case, in connection with the syndication of the
Facilities, and agree that JPMorgan will not have any liability (whether direct
or indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary claim on your behalf, including your stockholders,
employees or creditors, in each case, in connection with the syndication of the
Facilities. Nothing in this Commitment Letter shall reduce any duties or
obligations that JPMorgan or any of its affiliates has to Parent or any of its
subsidiaries under any other agreement or relationship.

Each of JPMCB and JPMorgan (each, a “Commitment Party”) agrees (on behalf of
itself and its affiliates, directors, officers, employees and representatives)
to maintain for a period of two years after the date hereof the confidentiality
of the Confidential Information (as defined below), except that Confidential
Information may be disclosed (a) to its and its affiliates’ partners, directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
agree to keep such Confidential Information confidential), (b) to the extent
requested or required by any state, Federal or foreign authority or examiner
regulating such Commitment Party, (c) to the extent required by applicable law,
rule or regulation or by any subpoena or similar legal process, (d) in
connection with any litigation or legal proceeding relating to this Commitment
Letter or the Fee Letter or any other documentation in connection therewith or
the enforcement of rights hereunder or thereunder or to which such Commitment
Party or any of its affiliates may be a party, (e) to any prospective Lender (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and agree
to keep such Confidential Information confidential to the same extent as
required of each of the Commitment Parties hereinabove and below or as otherwise
reasonably acceptable to you and each Commitment Party, including as may be
agreed in any confidential information memorandum or other marketing materials),
(f) with the consent of the Parent, (g) on a confidential basis, to any rating
agency when required by such rating agency or (h) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this paragraph or (ii) becomes available to such Commitment Party
on a nonconfidential basis from a source other than the Parent or any of its
subsidiaries, officers, directors, employees, agents, auditors, attorneys or
advisors not known to such Commitment Party to be bound by a legal, contractual
or fiduciary obligation with the Parent or any of its subsidiaries to keep such
Confidential Information confidential. For the purposes of this paragraph,
“Confidential Information” means all information received from the Parent or any
of its subsidiaries, officers, directors, employees, agents, auditors,

 

8



--------------------------------------------------------------------------------

attorneys or advisors relating to the Parent or its businesses, other than any
such information that is available to the Commitment Parties on a
nonconfidential basis from a source not known to such Commitment Party to be
bound by a legal, contractual or fiduciary obligation with the Parent or any of
its subsidiaries to keep such Confidential Information confidential prior to
disclosure by the Parent. Any person required to maintain the confidentiality of
Confidential Information as provided in this paragraph shall be considered to
have complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such person would accord to its own confidential information.

Each of JPMorgan and JPMCB may employ the services of its affiliates in
providing certain services hereunder and, in connection with the provision of
such services, may exchange with such affiliates, subject to the confidentiality
restrictions set forth herein, information concerning you and the other
companies that may be subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits afforded JPMorgan and JPMCB hereunder.

Notwithstanding anything in this Commitment Letter to the contrary, the rights
and obligations of J.P. Morgan Securities LLC in its capacity as financial
adviser to the Parent shall be governed by the terms of the Engagement Letter
dated April 17, 2012 between J.P. Morgan Securities LLC and the Parent.

The compensation, reimbursement, indemnification and confidentiality provisions
contained herein and in the Fee Letter shall remain in full force and effect
regardless of whether definitive financing documentation shall be executed and
delivered and notwithstanding the termination of this Commitment Letter or
JPMCB’s commitment hereunder; provided that the reimbursement, confidentiality
and indemnification provisions hereunder (other than the confidentiality of the
Fee Letter and the contents thereof) shall be superseded by the reimbursement,
confidentiality and indemnification provisions of the Credit Documentation upon
the effectiveness thereof. For the avoidance of doubt, in the event of any
inconsistency between the express terms and conditions of this Commitment Letter
and the express terms and conditions of the Credit Documentation, from and after
the effectiveness of the Credit Documentation, the terms and conditions of the
Credit Documentation shall control.

JPMCB and JPMorgan each hereby notifies you that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it and each of the Lenders may be required to
obtain, verify and record information that identifies you and each Guarantor,
which information may include name and address and other information that will
allow JPMCB and JPMorgan and each of the Lenders to identify you and each
Guarantor in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective for JPMCB, JPMorgan
and each of the Lenders.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter, not later
than 5:00 p.m., New York City time, on April 18, 2012. JPMCB’s commitment and
JPMorgan’s agreements herein will expire at such time in the event JPMCB has not
received such executed counterparts in accordance with the immediately preceding
sentence and will also expire at 5:00 p.m. New York City time on the second
Business Day following your acceptance hereof if you have failed to pay to
JPMorgan the amounts required by the Fee Letter to be paid to JPMorgan by such
time.

[signature page follows]

 

9



--------------------------------------------------------------------------------

JPMCB and JPMorgan are pleased to have been given the opportunity to assist you
in connection with this important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

/s/ William J. Oleferchik

Name:   William J. Oleferchik Title:   Managing Director J.P. MORGAN SECURITIES
LLC By:  

/s/ James McHugh

Name:   James McHugh Title:   Executive Director

Accepted and agreed to as of

the date first written above by:

 

SXC HEALTH SOLUTIONS CORP. By:  

/s/ Jeff Park

Name:   Jeff Park Title   CFO



--------------------------------------------------------------------------------

Annex I to Commitment Letter1

 

Sources

      

Cash from SXC B/S

   $ 96,000,000   

Cash from Catalyst B/S

   $ 50,000,000   

Revolving Credit Facility

   $ 279 ,000,000   

Term A Loan

   $ 650,000,000   

Term B Loan

   $ 800,000,000   

Equity consideration

   $ 2,709,000,000      

 

 

 

Total Sources

   $ 4,584,000,000      

 

 

 

Uses

      

Equity purchase price

   $ 4,140,000,000   

Paydown Catalyst Revolver

   $ 108,000,000   

Paydown Catalyst Term Loan

   $ 141,000,000   

Paydown SXC Revolver

   $ 100,000,000   

Transaction expenses and financing fees

   $ 95,000,000      

 

 

 

Total Uses

   $ 4,584,000,000      

 

 

 

 

1 

Except for the amount of the Term A Loan and Term B Loan, the amounts set forth
herein are good faith estimates of the sources and uses necessary to consummate
the Acquisition.

 

11



--------------------------------------------------------------------------------

SXC HEALTH SOLUTIONS CORP.

$1,800,000,000 SENIOR SECURED CREDIT FACILITIES

Summary of Terms and Conditions

April 17, 2012

 

 

SXC Health Solutions Corp., a corporation organized under the laws of the Yukon
Territory of Canada (the “Borrower”), through a to-be-formed wholly-owned
(directly or indirectly) Delaware corporation (“Newco”), intends to acquire all
of the capital stock of a separately identified company (“TargetCo”). Such
acquisition (the “Acquisition”) shall be accomplished through a merger (the
“Merger”) of Newco into TargetCo. Following consummation of the Acquisition,
TargetCo shall be a wholly-owned (directly or indirectly) subsidiary of the
Borrower. The Borrower may elect immediately following the Acquisition to merge
TargetCo into a wholly-owned U.S. domiciled subsidiary of the Borrower with such
subsidiary continuing as the surviving entity and the successor to all the
assets and obligations of TargetCo. Set forth below is a summary of the terms
and conditions of the senior secured credit facilities which will be used to
finance the Acquisition and to meet other corporate needs of the Borrower and
its subsidiaries.

 

I.    Parties       Borrower:    SXC Health Solutions Corp. (the “Borrower”).   
Lead Arranger       and Bookrunner:    J.P. Morgan Securities LLC (“JPMorgan”
and in such capacity, the “Lead Arranger”).    Administrative Agent:    JPMorgan
Chase Bank, N.A. (“JPMCB” and, in such capacity, the “Administrative Agent”).   
Lenders:    A syndicate of banks, financial institutions and other entities,
including JPMCB, arranged by the Lead Arranger in consultation with (or, in the
case of Lenders under the Revolving Credit Facility or the Term A Facility,
consented to by) the Borrower (collectively, the “Lenders”).       II.   
Revolving Credit Facility       Type and Amount of       Facility:    Five-year
revolving credit facility (the “Revolving Credit Facility”) in the amount of
$350,000,000 (the loans thereunder, the “Revolving Credit Loans”), which shall
be available in U.S. dollars (“Dollars”).    Availability:    The Revolving
Credit Facility shall be available on a revolving basis during the period
commencing on the Closing Date (as defined below) and ending on the fifth
anniversary thereof (the “Revolving Credit Termination Date”).



--------------------------------------------------------------------------------

Letters of Credit:

   A portion of the Revolving Credit Facility not in excess of $75,000,000 shall
be available for the issuance of letters of credit denominated in Dollars (the
“Letters of Credit”) by JPMCB and such other Lenders as may be agreed (each, in
such capacity, the “Issuing Lender”) for the account of the Borrower. No Letter
of Credit shall have an expiration date after the earlier of (a) one year after
the date of issuance and (b) five business days prior to the Revolving Credit
Termination Date; provided that (i) any Letter of Credit with a one-year tenor
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (b) above) and (ii) any
Letter of Credit may have an expiry date later than the date referred to in
clause (b) above if at the time of issuance the Borrower agrees to cash
collateralize the obligations with respect to such Letter of Credit no later
than fifteen (15) days prior to the Revolving Credit Termination Date (or, if
later, at the time of issuance) by providing a deposit of cash in an amount
equal to 105% of the face amount of such Letter of Credit on terms reasonably
satisfactory to the Issuing Lender.    Drawings under any Letter of Credit shall
be reimbursed by the Borrower (whether with its own funds or with the proceeds
of Revolving Credit Loans) on the same business day (or on the next business day
if notice of such drawing is received after 10:00 a.m.). To the extent that the
Borrower does not so reimburse the Issuing Lender, the Lenders under the
Revolving Credit Facility shall be irrevocably and unconditionally obligated to
reimburse the Issuing Lender on a pro rata basis.

Swing Line Loans:

   A portion of the Revolving Credit Facility not in excess of $35,000,000 shall
be available for swing line loans denominated in Dollars (the “Swing Line
Loans”) from JPMCB (in such capacity, the “Swing Line Lender”) to the Borrower
on same-day notice. Any such Swing Line Loans will reduce availability under the
Revolving Credit Facility on a dollar-for-dollar basis. Each Lender under the
Revolving Credit Facility shall acquire, under certain circumstances, an
irrevocable and unconditional pro rata participation in each Swing Line Loan.

Maturity:

   The Revolving Credit Termination Date.

Purpose:

   The proceeds of the Revolving Credit Loans shall be used for general
corporate purposes of the Borrower and its subsidiaries, including the financing
of a portion of the consideration for the Acquisition and other permitted
acquisitions and payment of related fees and expenses.

 

13



--------------------------------------------------------------------------------

III.    Term Loan Facilities       Type and Amount of    Five-year term loan
facility in the amount of $650,000,000, which shall be available in Dollars (the
“Term A Facility”) (the loans thereunder, the “Term A Loans”).       Seven-year
term loan facility in the amount of $800,000,000, which shall be available in
Dollars (the “Term B Facility”, and together with the Term A Facility, the “Term
Facilities”; the Term Facilities together with the Revolving Credit Facility are
referred to herein as the “Facilities”) (the loans under the Term B Facility,
the “Term B Loans” and together with the Term A Loans, the “Term Loans”; the
Term Loans together with the Revolving Credit Loans and Swing Line Loans are
referred to herein as the “Loans”).    Availability:    The Term Facilities
shall be available in a single drawing on the Closing Date.    Amortization:   
The Term A Loans will amortize on a quarterly basis at 5% of the initial
principal amount per year during the first year, 7.5% of such amount per year
during the second year, 10% of such amount per year during the third year, 12.5%
of such amount per year during the fourth year and 3.75% of such amount per
quarter during the fifth year with a final payment of the remaining balance at
maturity. The Term B Loans will amortize on a quarterly basis at 1% per year
during the first six and three-quarters years with a final payment of the
remaining balance at maturity.    Maturity:    The fifth anniversary of the
Closing Date for the Term A Facility and the seventh anniversary of the Closing
Date for the Term B Facility.    Purpose:    The proceeds of the Term Loans
shall be used to finance a portion of the consideration for the Acquisition and
pay related fees and expenses. IV.    Incremental Facilities          The
Borrower shall be permitted, without the consent of any Lender other than the
Lenders providing the Incremental Facility, to add one or more incremental term
loan facilities (each such term loan facility, an “Incremental Term Facility”)
to the Facilities and/or increase commitments under the Revolving Credit
Facility (each such increase, an “Incremental Revolving Credit Facility”; the
Incremental Term Facilities and the Incremental Revolving Facilities are
collectively referred to as “Incremental Facilities”) in an aggregate amount of
up to $200,000,000; provided that (i) no existing Lender will be required to
participate in any such Incremental Facility

 

14



--------------------------------------------------------------------------------

      without its consent, (ii) no event of default or default under the Credit
Documentation (as defined below) exists or would exist after giving effect
thereto, (iii) the Borrower is in compliance, on a pro forma basis after giving
effect to any borrowing under such Incremental Facility with the financial
covenants in the Credit Documentation recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, (iv) the maturity date of any such Incremental Term Facility shall be
no earlier than the maturity date of the Term A Facility or the Term B Facility,
as applicable, and the weighted average life of such Incremental Term Facility
shall be no shorter than the then remaining weighted average life of the Term A
Facility or the Term B Facility, as applicable, (v) the interest rate margins
and (subject to clause (iv)) amortization schedule applicable to any Incremental
Term Facility shall be determined by the Borrower and the lenders thereunder;
provided the all-in yield (whether in the form of the interest rate margins,
original issue discount, upfront fees or LIBOR/ABR floors) applicable to any
Incremental Facility which is a Term B type facility (an “Incremental Term B
Facility”) will not be more than 0.50% per annum higher than the corresponding
all-in yield (giving effect to interest rate margins, original issue discount,
upfront fees and LIBOR/ABR floors) for the existing Term B Facility, unless the
interest rate margins with respect to the existing Term B Facility are increased
by an amount equal to the difference between the all-in yield with respect to
the Incremental Term B Facility and the corresponding all-in yield on the
existing Term B Facility minus 0.50%, (vi) if the Revolving Credit Facility is
still in effect, any Incremental Revolving Credit Facility shall be on terms and
pursuant to documentation applicable to the Revolving Credit Facility, and (vii)
any Incremental Term Facility shall be on terms and pursuant to documentation to
be determined by the Borrower and the lenders thereunder; provided that, to the
extent such terms and documentation are not consistent with the Term A Facility
or the Term B Facility, as applicable (except to the extent permitted by clause
(iv) or (v) above), they shall be reasonably satisfactory to the Administrative
Agent. V.    Certain Payment Provisions       Fees and Interest Rates:    As set
forth on Annex I.    Optional Prepayments and       Commitment Reductions:   
Loans may be prepaid and commitments may be reduced by the Borrower in minimum
amounts to be agreed upon, without, except as set forth on Annex I, premium or
penalty other than breakage costs.

 

15



--------------------------------------------------------------------------------

   Mandatory Prepayments:    The Term Loans shall be prepaid with (a) 100% of
the net proceeds of any incurrence of indebtedness (other than certain
indebtedness permitted under the Credit Documentation) by the Borrower or any of
its subsidiaries after the Closing Date (subject to customary exceptions) and
(b) subject to customary exceptions to be agreed, including reinvestments in
productive assets of the kind then used or usable by the Borrower or any of its
subsidiaries within one year (or eighteen months if a binding contract to use
such proceeds shall have been entered into within such one-year period), 100% of
the net cash proceeds of any sale or other disposition (including as a result of
casualty or condemnation) of assets by the Borrower or any of its subsidiaries
in excess of $75,000,000 in any fiscal year, except for the sale of inventory in
the ordinary course of business or obsolete or worn-out property in the ordinary
course of business and other exceptions to be agreed (provided, that no such
prepayments shall be required when the Leverage Ratio is less than or equal to
2.50 to 1.00). Subject to customary exceptions to be agreed, including
reinvestments in productive assets of the kind then used or usable by the
Borrower or any of its subsidiaries within one year (or eighteen months if a
binding contract to use such proceeds shall have been entered into within such
one-year period), if the aggregate book value of tangible assets sold in any
fiscal year exceeds $35,000,000, then in addition to (but not in duplication of)
amounts otherwise payable pursuant to the preceding sentence, the Borrower shall
make a prepayment of the Term Loans (which shall be subject to the exceptions
and proviso in the preceding sentence) in an amount equal to all net proceeds
realized from the sale of tangible assets with an aggregate book value in excess
of $35,000,000 during such fiscal year, except for the sale of inventory in the
ordinary course of business or obsolete or worn-out property in the ordinary
course of business and other exceptions to be agreed (provided, that no such
prepayments shall be required when the Leverage Ratio is less than or equal to
2.50 to 1.00).    Application of Term       Loan Prepayments:    Each optional
prepayment of the Term Loans shall be applied at the discretion of the
Borrower. Each mandatory prepayment of the Term Loans shall be applied pro rata
to the Term A Facility and the Term B Facility and, as to the Term Facility
being prepaid, first pro rata to the next four remaining installments of such
Term Facility and second to all remaining installments of such Term Facility in
inverse order of maturity. VI.    Guarantees    All obligations of the Borrower
and its subsidiaries under the Facilities and under any cash management
arrangements and interest rate protection or other hedging arrangements entered

 

16



--------------------------------------------------------------------------------

          into with a Lender (or any affiliate thereof) by the Borrower or its
subsidiaries will be
unconditionally guaranteed by the Borrower and by each existing and each
subsequently
acquired subsidiary of the Borrower (a) the consolidated tangible assets of
which equal
10% or more of the consolidated tangible assets of the Borrower and its
subsidiaries or (b)
the consolidated EBITDA of which equal 10% or more of the consolidated EBITDA of
the
Borrower and its subsidiaries except, with respect to non-U.S. and non-Canadian
subsidiaries, to the extent such guarantee is not permitted by law or would
result in
material and adverse tax consequences (collectively, the “Material
Subsidiaries”),
including TargetCo and subsidiaries of TargetCo constituting Material
Subsidiaries
(collectively, the “Guarantors”). Notwithstanding the foregoing definition of
Guarantors,
the Borrower shall at all times cause subsidiaries accounting for at least 85%
of the
consolidated tangible assets of the Borrower and its subsidiaries and 85% of the
consolidated EBITDA of the Borrower and its subsidiaries to be Guarantors. VII.
   Security          All obligations of the Borrower and its subsidiaries under
the Facilities and under any cash management arrangements and interest rate
protection or other hedging arrangements entered into with a Lender (or any
affiliate thereof) by the Borrower or its subsidiaries will be secured by
substantially all the assets of the Borrower and each Guarantor (collectively,
the “Collateral”), including but not limited to (i) a first priority pledge of
the equity interests of each direct subsidiary of the Borrower or any Guarantor
and (ii) perfected first priority security interests in substantially all
tangible and intangible personal property of the Borrower and each Guarantor
(including but not limited to accounts receivable, contract rights, inventory,
equipment, intellectual property, intercompany indebtedness (which shall be
evidenced by a promissory note), general intangibles, cash and proceeds of the
foregoing (but excluding real estate), in each case except to the extent, with
respect to any pledge of stock of non-U.S. and non-Canadian subsidiaries, such
pledge is not permitted by law or would result in material and adverse tax
consequences.       All the above-described pledges and security interests shall
be created on terms, and pursuant to documentation, reasonably satisfactory to
the Administrative Agent, and none of the Collateral shall be subject to any
other pledges or security interests (other than permitted liens agreed upon by
the Administrative Agent and the Borrower). The Collateral shall exclude (a) fee
and leasehold interests in real property, (b) assets (including vehicles) that
are subject to certificate of title statutes, (c) assets as to which granting or
perfection of

 

17



--------------------------------------------------------------------------------

      security interests would violate (i) applicable law or (ii) contracts
giving rise to such assets (but only to the extent such contractual provisions
are not rendered ineffective by applicable law or otherwise unenforceable), (d)
any contract in which the grant of a security interest therein is prohibited
thereby (but only to the extent such contractual provisions are not rendered
ineffective by applicable law or otherwise unenforceable), (e) any accounts used
solely for payroll or other employee benefits and petty cash accounts containing
less than a to be determined amount and (f) other assets to the extent the
Administrative Agent determines that the costs of obtaining a security interest
or perfection thereof in such assets are excessive in relation to the value of
the security afforded thereby. The foregoing provisions shall be subject to the
Certain Funds Provision in the Commitment Letter. VIII.    Certain Conditions   
   Initial Conditions:    The availability of the Facilities shall be
conditioned only upon satisfaction (or waiver) of the conditions precedent set
forth in this Section VIII and in the twelfth paragraph of the Commitment Letter
(the date upon which all such conditions precedent shall be satisfied, the
“Closing Date”) on or before January 17, 2013:       (a) The Borrower and the
Guarantors shall have executed and delivered definitive financing documentation
(including a credit agreement, guaranty and security documents) with respect to
the Facilities with terms reasonably satisfactory to the Commitment Parties and
consistent with the Commitment Letter, the Fee Letter (as defined in the
Commitment Letter) and this Term Sheet (including, without limitation, the
Certain Funds Provision in the Commitment Letter) and otherwise as mutually
agreed (the “Credit Documentation”).       (b) The Lenders, the Administrative
Agent and the Lead Arranger shall have received all fees required to be paid,
and all expenses for which invoices have been presented, on or before the
Closing Date.       (c) The Administrative Agent shall have received with
respect to the Borrower and its subsidiaries (including TargetCo and its
subsidiaries) (i) the pro forma unaudited consolidated balance sheet for the
most recent fiscal quarter end for which such financial statements are available
(the “Reference Balance Sheet”), (ii) the pro forma unaudited consolidated
income statement for (A) the most recent fiscal year end for which such
financial statements are available, (B) the portion of the fiscal year ended on
the date of the Reference Balance Sheet and (C) the four fiscal quarter period
ending on the date of the Reference Balance Sheet, in each

 

18



--------------------------------------------------------------------------------

     case, after giving effect to the Acquisition and the financing contemplated
hereunder and (iii) each of the periods referenced in (ii) above, a calculation
of such components of the Leverage Ratio as the Administrative Agent may
reasonably request, in each case, after giving effect to the Acquisition and the
financing contemplated hereunder.      (d) A merger agreement (the “Merger
Agreement”) shall have been entered into by TargetCo, the Borrower and Newco,
shall be in form and substance reasonably satisfactory to the Administrative
Agent (it being acknowledged that the drafts of such documentation most recently
delivered to the Administrative Agent by the Borrower prior to the execution and
delivery of the Commitment Letter by JPMCB are reasonably satisfactory to the
Administrative Agent) and shall be in full force and effect. All conditions
precedent under the Merger Agreement to the Borrower’s obligation to consummate
the Acquisition, as may be waived or modified as permitted below in this
paragraph, shall have been satisfied (other than the funding of the Facilities
and with respect to the accuracy of TargetCo’s representations and warranties).
The Merger Agreement Representations (as defined in the Commitment Letter) shall
be accurate; provided, that for purposes of determining the accuracy thereof,
all references therein to “Company Material Adverse Effect” shall be deemed
references to “Combined Company Material Adverse Effect” (as defined in the
Commitment Letter). No provision of the Merger Agreement shall have been waived
by the Borrower, (other than with respect to the accuracy of TargetCo’s
representations and warranties) amended or otherwise modified in a manner
materially adverse to the interests of the Lead Arranger, the Administrative
Agent or the Lenders, unless such waiver, amendment or modification shall have
been consented to by the Administrative Agent (the review of which shall be
conducted and concluded promptly and without the intent to hinder or delay) (it
being understood and agreed that each of the following shall be deemed to be not
materially adverse to the interests of the Lead Arranger, the Administrative
Agent and the Lenders: (i) any increase in the aggregate consideration for the
Acquisition funded solely with common equity; and (ii) a decrease of up to 10%
of the aggregate consideration for the Acquisition). The Acquisition shall be
consummated substantially contemporaneously with the initial extension of credit
under the Facilities.      (e) Except as provided under the heading “Security”
above and subject to the Certain Funds Provision in the Commitment Letter, all
documents and instruments required to perfect the Administrative Agent’s
security interest and Liens in the Collateral (including UCC-1 financing
statements, delivery of

 

19



--------------------------------------------------------------------------------

   stock certificates and undated stock powers executed in blank) shall have
been executed and be in proper form for filing.    (f) The Borrower shall have
received (and there shall remain in effect) a corporate credit rating from
Standard & Poor’s Ratings Services and from Moody’s Investor’s Services, Inc.   
(g) There not having occurred since December 31, 2011 a Combined Company
Material Adverse Effect.    (h) All obligations (other than those expressly
stated to survive in accordance with their terms) under (i) the Credit
Agreement, dated December 16, 2011, among the Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (the “Existing
Credit Agreement”), and (ii) the existing credit facility of TargetCo with
SunTrust Bank, as administrative agent, shall have been repaid in full and such
agreement and all related liens shall be terminated or released substantially
concurrently with the initial funding of the Facilities.    (i) If requested at
least 10 days prior to the Closing Date, the Administrative Agent and the
Lenders shall have received, at least 5 days prior to the Closing Date, all
documentation and other information reasonably requested by them and required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.    (j) The Lenders
shall have received such legal opinions, documents and other instruments
(including a solvency certificate from the Borrower’s chief financial
officer) as are customary for transactions of this type, in each case, that are
consistent with the terms of this Term Sheet and the Commitment Letter.

Conditions to Each

  

Extension of Credit:

   The making of each extension of credit shall be conditioned upon (a) the
accuracy of all representations and warranties in the Credit Documentation
(including, without limitation, the material adverse change and litigation
representations) in all material respects (without duplication of any
materiality qualifiers contained in such representations and warranties);
provided, however, that for purposes of the initial funding of the Facilities on
the Closing Date, the representations and warranties in the Credit Documentation
required to be accurate as a condition to such funding shall be limited to the
Specified Representations; and (b) there being no default or event of

 

20



--------------------------------------------------------------------------------

      default (or, with respect to the initial funding of the Facilities on the
Closing Date, solely no bankruptcy default or bankruptcy event of default) in
existence at the time of, or after giving effect to the making of, such
extension of credit. As used herein and in the Credit Documentation a “material
adverse change” shall mean (a) for purposes of the initial funding of the
Facilities on the Closing Date, a Combined Company Material Adverse Effect or,
(b) for purposes of subsequent fundings, (i) a material adverse effect on the
business, operations, property or condition (financial or otherwise) of the
Borrower and its subsidiaries taken as a whole or (ii) a material impairment of
the ability of the Borrower and the Guarantors, taken as a whole, to perform
their obligations under any of the Credit Documentation or of the rights or
remedies of the Administrative Agent and the Lenders thereunder (it being
understood that the loss or potential loss of revenues associated with the
acquisition of Healthspring, Inc. by Cigna Corporation shall not itself be
deemed a “material adverse change”). IX.    Certain Documentation Matters      
   The Credit Documentation shall contain the following representations,
warranties, covenants and events of default customary for financings of this
type, subject to customary exceptions, materiality or other similar qualifiers
and grace periods as mutually agreed, and which shall reflect the size and the
operations of the business of the Borrower and its subsidiaries after giving
effect to the Acquisition, and which shall include, without limitation, the
exceptions (modified as mutually agreed) for Permitted Share Sale Transactions
(as defined in the Existing Credit Agreement) set forth in the Existing Credit
Agreement:    Representations and       Warranties:    Corporate existence;
corporate power and authority; execution, delivery and enforceability of Credit
Documentation; governmental approvals; no conflict with law, charter documents
or contractual obligations; no material litigation; financial statements; no
Combined Company Material Adverse Effect; compliance with law; ownership of
property; liens; intellectual property; taxes; Federal Reserve regulations;
ERISA; Investment Company Act; subsidiaries; environmental matters; accuracy of
disclosure; solvency; Acquisition matters; OFAC, Patriot Act; and creation,
perfection and priority of security interests.    Affirmative Covenants:   
Delivery of quarterly and annual financial statements, reports and accountants’
letters, annual projections, officers’ certificates and other information
reasonably requested by the Administrative Agent or by the Lenders (through the

 

21



--------------------------------------------------------------------------------

   Administrative Agent); payment of taxes and obligations; conduct of business
and maintenance of existence and material rights and privileges; compliance with
laws and material contractual obligations; maintenance of property and
insurance; maintenance of books and records; right of the Administrative Agent
and the Lenders to inspect property and books and records (unless a default
shall be continuing or the Administrative Agent reasonably believes an event has
or will have occurred that has a material adverse effect, (i) to be limited to
once annually and (ii) neither the Borrower nor any of its subsidiaries shall be
required to pay or reimburse any costs or expenses incurred by any Lender (other
than the Administrative Agent) in connection therewith); notices of defaults,
litigation and other events that could reasonably be expected to have a material
adverse effect; use of proceeds; additional guarantors.

Financial Covenants:

   The following financial covenants, in each case with definitions to be
consistent with the Existing Credit Agreement except as mutually agreed (with
the definition of EBIT and EBITDA to include the add-backs set forth in the
Existing Credit Agreement and additional add-backs for (i) fees and expenses
related to the Acquisition and the closing of the Facilities, (ii) synergies
projected by the Borrower in good faith to be realized as a result of the
Acquisition in an aggregate amount not to exceed $75,000,000 and (iii) fees and
expenses and integration costs related to historical acquisitions of TargetCo
and its subsidiaries made prior to the Closing Date in an aggregate amount not
to exceed $47,000,000 and to the extent incurred within the twelve months
preceding the Closing Date):   

•         Minimum interest coverage (four quarter trailing consolidated EBIT to
four quarter trailing consolidated total interest) as of each fiscal quarter end
not to be less than 4.0 to 1.0;

  

•         Maximum total leverage ratio (total consolidated indebtedness to four
quarter trailing consolidated EBITDA) (the “Leverage Ratio”) at no time to
exceed 3.75 to 1.0, with a step-down to 3.50 to 1.0 as of December 31, 2012, a
step-down to 3.25 to 1.0 as of December 31, 2013 and a step-down to 3.0 to 1.0
as of December 31, 2014 (and applicable at all times thereafter).

Negative Covenants:

   Subject to mutually agreed upon exceptions or baskets (including, in any
event, those set forth below), customary limitations for transactions of this
type on: indebtedness (with exceptions for assumed indebtedness of acquired
subsidiaries in an aggregate amount not to exceed $50,000,000 and,

 

22



--------------------------------------------------------------------------------

   subject to pro forma covenant compliance, other unsecured and subordinated
indebtedness, of which up to $75,000,000 can be incurred by subsidiaries of the
Borrower); liens (with an exception for liens securing indebtedness in an
aggregate amount not to exceed $35,000,000); guarantee obligations; mergers,
consolidations, liquidations and dissolutions; sales of assets (with an
exception for dispositions of assets during any twelve-month period of less than
a “Substantial Portion” (as defined below) of the assets of the Borrower and its
subsidiaries); dividends and other payments in respect of capital stock;
investments (with exceptions for guarantees by the Borrower or any Guarantor of
lease and other commercial obligations of subsidiaries that are not Guarantors
in an aggregate amount not to exceed $40,000,000), acquisitions (with an
exception for “Permitted Acquisitions” consisting of any acquisition of the
majority of the assets or equity interests of a person or a division or line of
business of a person engaged in the same or similar line of business as the
Borrower, subject to pro forma covenant compliance, absence of an event of
default and approval of the board of the target, the aggregate consideration
paid in any fiscal year in connection therewith not to exceed $200,000,000 in
the aggregate for all Permitted Acquisitions; provided, that at any time the
Leverage Ratio, giving effect to such Permitted Acquisition, is less than or
equal to 3.00 to 1.00, the aggregate consideration paid in connection therewith
shall not be subject to a dollar cap), loans and advances; optional prepayments
of subordinated and other material debt instruments; transactions with
affiliates; sale and leasebacks; negative pledge clauses; restrictive
agreements; swap agreements; and changes in lines of business.    “Substantial
Portion” shall be defined as property which (a) represents more than 15% of the
consolidated assets of the Borrower and its subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its subsidiaries as at
the beginning of the twelve-month period ending with the last day of the month
preceding the month in which such determination is made, or (b) is responsible
for more than 15% of the EBITDA of the Borrower and as reflected in the
financial statements referred to in clause (a) above for such twelve-month
period.

Events of Default:

   Nonpayment of principal when due; nonpayment of interest, fees or other
amounts after a grace period of five (5) days; material inaccuracy of
representations and warranties (without duplication of any materiality
qualifiers contained in such representations and warranties); violation of
covenants (subject, in the case of certain affirmative covenants, to a thirty
(30) day grace period from notice of such default from the Administrative
Agent); cross-default to indebtedness

 

23



--------------------------------------------------------------------------------

   (including swap obligations) in excess of $75,000,000; bankruptcy events of
the Borrower and material subsidiaries; certain ERISA events; judgments against
the Borrower or material subsidiaries in excess of $75,000,000; invalidity of
guarantees or security documents; change of control (the definition of which is
to be agreed).

Voting:

   Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding at least 51% of the aggregate amount of the Term
Loans, the Revolving Credit Loans, participations in Letters of Credit and Swing
Line Loans and the unused commitments under the Revolving Credit Facility,
subject to customary exceptions and defaulting lender provisions, except that
(a) the consent of each Lender directly affected thereby shall be required with
respect to (i) reductions in the amount or extensions of the scheduled date of
amortization or final maturity of any Loan, (ii) reductions in the rate of
interest or any fee or extensions of any due date thereof and (iii) increases in
the amount or extensions of the expiry date of any Lender’s commitment and (b)
the consent of 100% of the Lenders shall be required with respect to
modifications to any of the voting percentages, the release of all or
substantially all of the value of the guarantees or the release of all or
substantially all of the Collateral.

Assignments

  

and Participations:

   The Lenders shall be permitted to assign all or a portion of their loans and
commitments with the consent, not to be unreasonably withheld, of (a) the
Borrower, unless (i) the assignee is a Lender, an affiliate of a Lender or an
approved fund or (ii) an Event of Default has occurred and is continuing, (b)
the Administrative Agent, unless a Term Loan is being assigned to a Lender, an
affiliate of a Lender or an approved fund or (c) the Issuing Bank, unless a Term
Loan is being assigned. In the case of partial assignments (other than to a
Lender, an affiliate of a Lender or an approved fund), the minimum assignment
amount shall be $5,000,000, in the case of a Revolving Credit Facility
commitment, and $1,000,000, in the case of a Term Loan, unless otherwise agreed
by the Borrower and the Administrative Agent. An assignment fee of $3,500 shall
be payable to the Administrative Agent in connection with each assignment
payable by the assignor or the assignee.    The Lenders shall also be permitted
to sell participations in their Loans. Participants shall have the same benefits
as the Lenders with respect to yield protection and increased cost provisions.
Voting rights of participants shall be limited to those matters with respect to
which the unanimous affirmative vote of the Lenders would be required as
described under

 

24



--------------------------------------------------------------------------------

   “Voting” above. Pledges of Loans in accordance with applicable law shall be
permitted without restriction. Promissory notes shall be issued under the
Facilities only upon request.

Yield Protection;

  

Defaulting Lenders:

   The Credit Documentation shall contain customary provisions (a) protecting
the Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law and from the
imposition of or changes in withholding or other taxes (including provisions
with respect to Dodd-Frank and Basel III), (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of a Eurodollar Loan (as defined in Annex I) on a day other than the last day of
an interest period with respect thereto and (c) relating to defaulting lenders,
in each case consistent with the Existing Credit Agreement. The Credit
Documentation shall also contain tax provisions consistent with the Existing
Credit Agreement.

Expenses and

  

Indemnification:

   The Borrower shall pay (a) all reasonable and documented out-of-pocket
expenses of the Administrative Agent and the Lead Arranger associated with the
syndication of the Facilities and the preparation, execution, delivery and
administration of the Credit Documentation and any amendment or waiver with
respect thereto (including the reasonable and documented fees, disbursements and
other charges of one U.S. and one Canadian counsel to the Administrative Agent
and the Lead Arranger and, if necessary, one local counsel in any applicable
jurisdiction and, in the case of a conflict of interest, one additional counsel
per affected party and any specialist counsel, if reasonably necessary) and (b)
all reasonable and documented out-of-pocket expenses of the Administrative Agent
and the Lenders (including the reasonable and documented fees, disbursements and
other charges of counsel) in connection with the enforcement of the Credit
Documentation.    The Administrative Agent, the Lead Arranger and the Lenders
(and their affiliates and their respective officers, directors, employees,
advisors and agents) will have no liability for, and will be indemnified and
held harmless against, any loss, liability, cost or expense incurred in respect
of the financing contemplated hereby or the use or the proposed use of proceeds
thereof (except to the extent resulting from such indemnified party’s gross
negligence, willful misconduct or breach in bad faith of its obligations under
the Credit Documentation).

 

25



--------------------------------------------------------------------------------

Governing Law and Forum:

   State of New York; provided that (a) the interpretation of the definition of
“Combined Company Material Adverse Effect” and (b) the determination of the
accuracy of any Merger Agreement Representations and whether as a result thereof
the Borrower has the right under the Merger Agreement not to consummate the
Acquisition shall be governed by, and construed in accordance with, the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable conflicts of laws.

Counsel to the

  

Administrative Agent

  

and the Lead Arranger:

   Winston & Strawn LLP.

 

26



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

Interest Rate Options:

   The Borrower may elect that the Loans comprising each borrowing bear interest
at a rate per annum equal to:   

the ABR plus the Applicable Margin; or

  

the Adjusted LIBO Rate plus the Applicable Margin;

   provided, that all Swing Line Loans shall bear interest at the ABR.    As
used herein:    “ABR” means the highest of (i) the rate of interest publicly
announced by JPMCB as its prime rate in effect at its principal office in New
York City (the “Prime Rate”), (ii) the federal funds effective rate from time to
time plus 0.5% and (iii) the Adjusted LIBO Rate for a one month interest period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen
LIBOR01 (or on any successor or substitute page of such page) at approximately
11:00 a.m. London time on such day. Any change in the ABR due to a change in the
Prime Rate, the federal funds effective rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the federal funds effective rate or the Adjusted LIBO Rate, respectively;
provided, that with respect to the Term B Loans, in no event shall the ABR be
less than 2.00%.    “Adjusted LIBO Rate” means the LIBO Rate, as adjusted for
statutory reserve requirements for eurocurrency liabilities.    “Applicable
Margin” means (i) with regard to Term A Loans and Revolving Loans, a percentage
determined in accordance with the pricing schedule attached hereto as Annex I-A
and (ii) with regard to Term B Loans, 3.25% per annum for Eurodollar Loans (as
defined below) and 2.25% per annum for ABR Loans (as defined below).    “LIBO
Rate” means the rate at which eurodollar deposits in the London interbank market
for one, two, three or six months (as selected by the Borrower) are quoted on
the Reuters Screen LIBOR01 (or on any successor or substitute page of such page)
at approximately 11:00 a.m. London time two business days prior to the
commencement of the applicable interest period; provided, that with respect to
the Term B Loans, in no event shall the LIBO Rate be less than 1.00%.   
Interest Payment Dates: In the case of Loans bearing interest based upon the ABR
(“ABR Loans”), quarterly in arrears.



--------------------------------------------------------------------------------

   In the case of Loans bearing interest based upon the Adjusted LIBO Rate
(“Eurodollar Loans”), on the last day of each relevant interest period and, in
the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period.

Commitment Fees:

   The Borrower shall pay a commitment fee calculated at the per annum rate
determined in accordance with the pricing schedule attached hereto as Annex I-A
on the average daily unused amount (taking into account outstanding Letters of
Credit) of the Revolving Credit Facility, payable quarterly in arrears.

Letter of Credit Fees:

   The Borrower shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Credit Facility on the face amount of each
such Letter of Credit. Such commission shall be shared ratably among the Lenders
having Revolving Credit Facility commitments and shall be payable quarterly in
arrears.    A separately agreed fronting fee on the face amount of each Letter
of Credit shall be payable quarterly in arrears to the Issuing Lender for its
own account. In addition, customary administrative, issuance, amendment, payment
and negotiation charges shall be payable to the Issuing Lender for its own
account.

Default Rate:

   At any time the Borrower is in default in the payment of any amount of
principal due under the Facilities, all overdue amounts shall bear interest at
2% above the rate otherwise applicable thereto. Overdue interest, fees and other
amounts shall bear interest at 2% above the rate applicable to ABR Loans.

Rate and Fee Basis:

   All per annum rates shall be calculated on the basis of a year of 360 days
(or 365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.

Prepayment Fee:

   In the event that (i) all or any portion of the Term B Loans are repriced,
effectively refinanced through any amendment of the Term B Facility or
refinanced with the proceeds of a successor “Term B” type facility or (ii) a
Lender is replaced as a result of the mandatory assignment of any of its Term
Loans in the circumstances described in the Credit Agreement following the
failure of such Lender to consent to an amendment of the Credit Agreement that
would have the effect of reducing the stated rate of interest with respect to
the Term Loans of such Lender, in each case, for any reason prior to the first
anniversary of the Closing Date, such repricings, effective refinancings,
refinancings or, solely with respect to such replaced Lender, mandatory
assignments, will be made at 101% of the amount repriced, effectively
refinanced, refinanced or mandatorily assigned.

 

2



--------------------------------------------------------------------------------

Annex I-A

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS   Eurodollar Loans (Revolving Credit Loans and Term A Loans)      1.75 % 
    2.00 %      2.25 %      2.50 %      2.75 %  ABR Loans (Revolving Credit
Loans and Term A Loans)      0.75 %      1.00 %      1.25 %      1.50 %     
1.75 %  Commitment Fee      0.25 %      0.35 %      0.40 %      0.45 %      0.50
% 

For the purposes of this Schedule, the following terms have the following
meanings:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to the Credit Documentation.

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 2.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than 2.50 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 3.00 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than 3.50 to 1.00.

“Level V Status” exists at any date if, as of such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

The Applicable Margin and Commitment Fee shall be determined in accordance with
the foregoing table based on the Borrower’s Status as reflected in the then most
recent Financials. Adjustments, if any, to the Applicable Margin or Commitment
Fee shall be effective five business days after the Administrative Agent has
received the applicable Financials. If the Borrower fails to deliver the
Financials to the Administrative Agent at the time required pursuant to the
Credit Documentation, then the Applicable Margin and Commitment Fee shall be the
highest Applicable Margin and Commitment Fee set forth in the foregoing table
until five days after such Financials are so delivered. Until adjusted after the
Closing Date, Level IV Status shall be deemed to exist.